Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on September 1, 2022is acknowledged.  Claims 1-26 are pending in the current application.

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-8) drawn to a method of corticotrophin treatment in the response filed September 1, 2022.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 9-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-8 are examined on the merits of this office action.

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.


Claim Objection
Claims 4-5 are objected to for the following informality: the limitations “a delayed corticosteroid response” and “a non-delayed corticosteroid response” should be replaced with - the delayed corticosteroid response- and “the non-delayed corticosteroid response”.  



Specification
The use of the term Acthar (see paragraphs 0031 and 0132 for example), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a subject in need of delayed adrenal corticotropin with the synthetic depot ACTH 1-24 (synacthen) non-delayed treatment with Acthar is not enabled for treatment with ANY synthetic or non-synthetic adrenal corticotropin.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the instant claims.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention and (5) The breadth of the claims:
           The instant invention is drawn “A method of choosing an adrenal corticotropin treatment for a subject in need of such treatment, the method comprising (a) determining if a delayed corticosteroid response or a non-delayed response is appropriate for the subject; and (b) administering an adrenal corticotropin treatment consisting essentially of a non- synthetic adrenal corticotropin composition if a non-delayed response is appropriate or administering an adrenal corticotropin treatment consisting essentially of a synthetic adrenal corticotropin composition if a delayed response is appropriate.  The claims are broad with respect to the patient population (anyone in need of treatment of adrenal corticotropin and any autoimmune disorder (claim 6)) and the corticotropin (any synthetic or non-synthetic corticotropin).  The possibilities are vast given Applicant’s state “As used herein, the phrase "synthetic adrenal corticotropin composition" refers to a composition comprising an ACTH peptide, homolog, variant, aggregate, complex, preparation, or prodrug that has been recombinantly produced or otherwise synthesized. The phrase "synthetic adrenal corticotropin composition excludes compositions comprising an ACTH peptide, homolog, variant, aggregate, complex, or preparation naturally, endogenously, produced in a cell of an organism.  The term "ACTH peptide" refers to ACTH1-39 peptide. The term "ACTH peptide homolog" includes ACTH peptide or peptide fragments or ACTH-like compounds with about 40%, about 45%, about 50%, about 55%, about 60%, about 65%, about 70%, about 75%, about 80%, about 85%, about 90%, or about 95% sequence identity with ACTH1-39” (see paragraph 0023).  Regarding the patient population, “As used herein, "delayed corticosteroid response" refers to a response where a subject's peak corticosteroid blood level occurs at a time point greater than 8 hours after the administration of the adrenal corticotropin treatment. For instance, in some embodiments, a delayed corticosteroid response in a subject will have a peak corticosteroid blood level at least 8, 9, 10, 11, 12 or more than 12 hours after administration of the adrenal corticotropin treatment. In preferred embodiments, a delayed corticosteroid response in a subject will have a peak corticosteroid blood level at least 9 or more hours after administration of the adrenal corticotropin treatment” (see paragraph 0116). As used herein, the phrase "non-delayed corticosteroid response" refers to a response where a subject's peak corticosteroid blood level occurs at a time point less than 8 hours after the administration of the adrenal corticotropin treatment.  However, Applicants provide no guidance as to which patient population would be in need for “delayed” or “non-delayed” treatment.

 (2) The state of the prior art:

Regarding synthetic corticotropins and treating patient populations in need of delayed response the art is lacking and contradictory.  For example, CN102675453A teaches that “ACTH (1-24) is an N-terminal 24 peptide of ACTH with a molecular weight of 2933.50. The 1-24 amino acids of the ACTH molecule are the central area of biological activity. The first 24 amino acids of ACTH in all kinds of mammals and humans are the same. Allergic adverse reactions caused by full-length ACTH extracted from animals. ACTH (1-24) has the characteristics of high efficiency, fast speed and small dose, which is very suitable for emergency rescue. ACTH (1-24) can be absorbed by the body only by injection, and has a therapeutic effect. However, the extremely short half-life limits the use of ACTH (1-24) in inflammatory diseases, such as rheumatism or rheumatoid arthritis. In order to treat these diseases, frequent multiple injections are often required, causing inconvenience to patients”.  Thus, clearly not all synthetic peptides, including ACTH1-24 would be capable of being used when a delayed response is necessary.  In fact, it is completely contradictory and this suggests it would be useful when a non-delayed response is necessary.
Overall, the prior art and the specification is lacking with regards to which synthetic peptides would be capable of being used for treatment of subjects in need of a delayed response.

(3) The relative skill of those in the art:

The relative skill of those in the art is high.   



 (4) The predictability or unpredictability of the art:

With regards to synthetic adrenal corticotropin as defined by the Applicant and being used when a delayed response is needed, the art is unpredictable and is described supra in section (2).

(6) The amount of direction or guidance presented and (7) The presence or absence of 

working examples:

Applicants reduced to practice the following:  Applicants utilize acthar Gel (synthetic corticotropin) and Synthetic ACTH1-24 depot (synacthen) and show that both increase cortisol, however peak cortisol is later with the Depot as compared to Acthar at Day 1 and lasts longer than Acthar Gel (see Figures 1-5).  However, ACTH1-24 depot was the only synthetic corticotropin reduced to practice and Acthar was the only non-synthetic reduced to practice.  There were no examples of treating patients in need of corticotropin treatment including in need of a delayed or non-delayed response.

(8) The quantity of experimentation necessary:

With regards choosing an adrenal corticotrophin treatment for a subject in need thereof…administering a adrenal corticotropin treatment consisting essentially of a non-synthetic corticotropin composition if a non-delayed response is appropriate or administering an adrenal corticotropin treatment consisting essentially of a synthetic adrenal corticotropin if a delayed response is appropriate, considering the state of the art as discussed by the references above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to determine which synthetic corticotropin would be appropriate for treating a subject in need of a delayed response (and vice versa for the non-delayed response).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US2014032226A1) in view of Treadwell (British Medical Journal, 1969, 4, pages 720-723).
Knight teaches a method of choosing an adrenal corticotropin treatment for a subject in need of such treatment (Abstract-“provided herein are methods of treatment of acute respiratory distress syndrome comprising administration of ACTH, or fragment, analog, complex or aggregate thereof, or any combination thereof to an individual in need thereof”, para [0011]-‘In one embodiment, the dose for a patient (e.g. ICU patient) comprises a first phase of dosing of about 4 to about 10 days duration wherein a patient receives a daily dose of 64U daily or in a divided dose of 32U administered at a selected interval within each day, followed by one or more subsequent phases of about 4 to about 10 days duration each wherein each successive phase of doses is about 50% of the dose of the preceding phase, followed by a final phase wherein the dose of the preceding phase is maintained and administered at intervals of every other day”), the method comprising (b) administering adrenal corticotropin treatment consisting essentially of a nonsynthetic adrenal corticotropin composition (claim 1-“ A method of treating an individual diagnosed with or suspected of having, or preventing in an individual at risk for developing, acute respiratory distress syndrome (ARDS) comprising administration of a therapeutically effective amount of an adrenocorticotropic hormone (ACTH) peptide, or fragment, analog, complex or aggregate thereof, or any combination thereof, to an individual in need thereof”; paragraph [0152]-‘  In some embodiments, a pharmaceutical composition comprises an ACTH preparation (e.g., an ACTH peptide or fragment, analog, complex or aggregate thereof, or any combination thereof, and any other proteins and/or other substances that are present in a homogenized pituitary extract obtained from an appropriate animal source) and other chemical components, such as carriers, stabilizers, diluents, dispersing agents, suspending agents, thickening agents, and/or excipients) or administering an adrenal corticotropin treatment consisting of essentially of synthetic adrenal corticotropin composition (claim 26-‘The method of claim 1, wherein the ACTH peptide…is a synthetic ACT peptide…”).  Knight further teaches wherein the ACTH is non-synthetic (“Acthar”, see Example 3) or Tetracosactide (which is synthetic depot of ACTH1-24 peptide, also known as Synacthen)(see paragraphs 0109,  0112 and 0114).
Knight does not explicitly teach (a) determining if a delayed corticosteroid response or a non-delayed response is appropriate for the subject, and administering an adrenal corticotropin treatment consisting essentially of a nonsynthetic adrenal corticotropin composition if a non-delayed response is appropriate or administering an adrenal corticotrophin treatment consisting essentially of a synthetic adrenal corticotropin if a delayed response is appropriate.  
However, Knight teaches an acute treatment of ARDS wherein the subject is in intensive care and survival in jeopardy (see paragraph 0003).  Knight teaches that dose and dosing regiment depend in part on the severity of disease and the potency of ACTH (see paragraph 0152) and further teaches the repository corticotropin (non-synthetic) provides uniformity of dosing of a hormone peptide (paragraph 0120).  
Knight teaches (see paragraph 0101)-“in certain embodiments doses and or dosing regimens described herein are designed to minimize any abrupt shifts in ACTH levels and to moderate the steroidogenic effect of the adrenal medulla’).  
Treadwell teaches differences between synthetic Depot Tetracosactrin and corticotrophin Gel (see “Summary”).  Treadwell teaches that “The duration of action of the depot tetracosactrin was virtually twice that of corticotrophin gel, the dose relationship being about 0 25 mg. of depot tetracosactrin to 50 units of gel “(see summary).  Treadwell teaches that “The effect of both preparations on disease manifestations did not appear to differ one from the other, a part from duration of response” (see summary).
It would have been obvious before the effective filing date that when a subject is in intensive care with acute need for treatment, a non-delayed corticosteroid response could be provided by a repository corticotropin (such as Acthar Gel). One of ordinary skill in the art would have been motivated to do so to produce a quick, more consistent response and minimize any abrupt shifts in ACTH levels in the patient in need of a non-delayed response.  There is a reasonable expectation of success given that Knight teaches treatment of ARDS acutely and for longer periods of time and suggests treatment with either synthetic or non-synthetic adrenal corticotropin. Furthermore, it would have been obvious before the invention was filed to use the synthetic depot for longer duration of treatment if necessary.  One of ordinary skill in the art would have been motivated to do so given that longer duration treatments (such as the synthetic depot Synthacten would allow for less injections which would be advantageous for patients with regards to discomfort of the injections themselves).
Regarding claims 2-3, Knight in view of Treadwell makes obvious the method of claim 1, wherein the corticosteroid response is a glucocorticoid steroid (paragraph 0105-“the release of ACTH stimulates melanocortin receptors in the adrenal cortex with subsequent increased production of glucocorticosteroids and/or cortisol from the adrenal cortex, as well as binding to other melanocortin receptor subtypes”).
Regarding claim 4, Knight in view of Treadwell make obvious the method of claim 1, wherein a delayed corticosteroid response results in an effective corticosteroid blood concentration greater than 8 hours after administration of the adrenal corticotropin treatment (paragraph 0139, and also Treadwell teaches peak steroid production greater than 8 hours with synthetic adrenal corticotropin (see Figure 2 for example).
Regarding claim 5 Knight in view of Treadwell make obvious the method of claim 1, wherein a non-delayed corticosteroid response (i.e. treatment with Acthar Gel) results in an effective corticosteroid blood concentration less than 8 hours after administration of the adrenal corticotropin treatment (Treadwell teaches peak steroid production less than 8 hours with non-synthetic adrenal corticotropin (see Figure 2 for example).
Regarding claim 6, Knight in view of Treadwell render obvious treating a patient having an autoimmune disorder (see paragraph 0210-‘Patients with ARDS typically have increased levels of inflammatory mediators such as IL-6 and IL-8 in lung lining fluid as well as in the circulation.  High titer of autoantibodies to a number of cytokines have also been detected.  These antibodies may be markers for the high levels of cytokines which may cause autoimmunization and possibly contribute to immune dysfunction observed with ARDS”).
Regarding claim 7, Knight in view of Treadwell makes obvious wherein the non-synthetic adrenal corticotropin comprising RCI (see paragraph 0120 of Knight).
Regarding claim 8, Knight in view of Treadwell makes obvious wherein the non-synthetic adrenal corticotropin comprising RCI is Acthar Gel which is N-25 deamidated porcine ACTH (1-39).






Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654